Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Election was made without traverse in the reply filed on 04/20/21. Applicants have rights to peruse prosecution of the unelected invention Group II in claims 13 by filing a Divisional Application of the current Application in the future.  Therefore, claims 13 are cancelled.
EXAMINER AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Claims 13 are cancelled.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 08/06/21, 05/27/21, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Claims 12, 13, 17, have been cancelled.
5.	Claims 1-11, 14-16, 18 are allowed.


7.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
8.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for diagnosing deterioration of a lubricant including an extreme pressure agent as an additive comprising obtaining a preliminarily determined correlation between a concentration of the extreme pressure agent contained in a the lubricant having different degrees of deterioration of the extreme pressure agent and chromaticity data regarding the lubricant having different degrees of deterioration of the extreme pressure agent; and in diagnosis of deterioration of a the lubricant, obtaining chromaticity data of a the lubricant subject to deterioration diagnosis, and quantifying a the concentration of the extreme pressure agent contained in the lubricant subject to deterioration diagnosis based on the chromaticity data of the lubricant subject to deterioration diagnosis and the preliminarily determined correlation, and further diagnosing deterioration of the lubricant by distinguishing between consumption of the extreme pressure agent and lubricant contamination based on the chromaticity data of the lubricant subject to deterioration diagnosis; in combination with the rest of the limitations of claim 1.
Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
August 11, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877